 
 
V 
108th CONGRESS 2d Session 
H. R. 4713 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
For the relief of Christine L. Barrott. 
 
 
1.Waiver of time limitations 
(a)In generalThe limitations set forth in sections 6511 and 6514(a) of the Internal Revenue Code of 1986 (relating to limitations on credit or refund and credits or refunds after period of limitation) shall not apply to a claim filed by Christine L. Barrott of Milton, Florida, for credit or refund of overpayments of the individual Federal income tax Christine L. Barrott paid for the taxable years 1990 through 1998. 
(b)DeadlineSubsection (a) shall apply only if Christine L. Barrott submits a claim pursuant to such subsection within the 1-year period beginning on the date of the enactment of this Act.  
 
